Citation Nr: 0730916	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  03-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right knee disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for heart disorder, to 
include as secondary to service-connected right knee 
disability.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran's appeal was originally remanded by the Board for 
additional development in April 2006.  After completion of 
the directives of that Remand, the veteran's appeal was 
returned to the Board.  However, subsequent to 
recertification, but prior to appellate review, the veteran 
submitted additional medical evidence for consideration with 
respect to the above-captioned claims.  When the RO received 
and forwarded the records to the Board, the appeal had 
already been certified to the Board, and therefore, the RO 
has not considered the evidence in conjunction with the 
current appeal.  See 38 C.F.R. § 19.37 (2007).

There was no indication of file that the veteran waived his 
right to have the RO consider such evidence prior to 
consideration by the Board.  See 38 C.F.R. § 20.1304(c) 
(2007).  To that end, in early September 2007, the Board sent 
the veteran a letter requesting that he indicate whether he 
was willing to waive his right to have the RO review the 
additional evidence.  In late September 2007, a letter was 
received from the veteran electing not to waiver RO 
jurisdiction, and to have his case remanded to the RO for 
their review.

Accordingly, the case is remanded for the following action:

In light of the additional evidence 
submitted without a waiver of RO 
jurisdiction, the RO must readjudicate the 
issue on appeal.  If any benefit sought is 
not resolved to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative with a 
supplement statement of the case and an 
opportunity to respond.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



